ORDER
PER CURIAM.
B.V. (“Father”) and S.R. (“Mother”), an unmarried couple, appeal the judgment of the Circuit Court of Buchanan County which terminated their parental rights to their children T.R. and D.R. Father and Mother each challenge whether the evidence was sufficient to establish grounds for terminating their parental rights under § 211.447.5, RSMo, and to establish that termination was in the children’s best interests. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).